DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 03/29/2022 has been entered:
Claim 1 – 15 remain pending in the application;
Claim 1, 2, 4 – 7, 9 – 12, 14 and 15 are amended.

Applicant’s amendments to claims overcome each and every claim objections and 112 claim rejections as set forth in the Non-Final Office Action mailed on 01/07/2022. The corresponding claim objections and 112 claim rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitations “the SPECT or PET images relating to the organ and being preliminarily reconstructed without attenuation and scatter corrections;” “reconstructing the received SPECT or PET images with attenuation and scatter corrections based on the received CT image and the generated virtual CT images; mapping out the organ on the reconstructed SPECT or PET images after organ segmentation on the received CT image and the generated virtual CT images;” “measuring an absorbed dose of ionising radiation on the organ based on the reconstructed SPECT or PET images, the received CT image, and the generated virtual CT images.” Applicant submitted on p.10 – 14 that “In Wang, the CT scan must be acquired during breath- holding; whereas the single CT image of the present invention is not required to be acquired during breath-holding”; “First of all, none of Wang and Sgouros teaches or suggests that the received SPECT (or PET) images be preliminarily reconstructed without AC and SC for registration sake. Secondly, nowhere in Wang and Sgouros teaches or suggests that the received SPECT or PET images be reconstructed with AC and SC based on the received CT and the generated virtual CT images for organ segmentation on the received CT and the generated virtual CT images, followed by mapping out the organ on the reconstructed SPECT or PET images prior to measuring an absorbed dose of ionising radiation on the organ”; “Sgouros teaches performing Monte Carlo simulations on each activity image to obtain dose image information; whereas the present invention is applied on a dose-voxel-kernel-based (e.g., DVK) convolution with optional density corrections using the virtual CTs to generate a 3D dose distribution”.
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, applicant’s arguments about the breath-holding during imaging, the dose-voxel-kernel-based convolution are not positively recited in the claim which do not have any patentability weight in the examination.
Second, the received PET images in Wang is not attenuation and scatter corrected. These received or reconstructed PET images is clearly shown in step 610 – 630 (see Wang; [0101] – [0104]), and the attenuation and scatter correction to reconstruction PET image is performed in later step 670 (see Wang; [0109]; Fig.6). Which is consistent with the claimed procedure.
Third, in Wang, the locations of organ position are identified in all acquired PET images, corrected PET images, acquired CT image and corrected CT images. A registration process is performed in all procedures and the transformation between two images are functional equivalent to the claimed mapping process (see Wang; [0106]). In addition, as taught in Sgouros, the dose calculation is more specific to the defined organ region based on the reconstructed PET images and CT images (see Sgouros; [0058]) involving using CT to correct attenuation and scatter to reconstruct PET images (see Sgouros; [0087])
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 6 and 11, applicant amended claims to include similar limitations as amended in claim 1, and applicant’s arguments submitted on p.14 exclusively rely on the supposed deficiencies with the rejection of parent claim 1. Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of all correspond dependent claims, applicant’s remarks submitted on p.14 – 16 rely exclusively on supposed deficiencies with the rejection of parent claim 1, 6 and 11. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.
 
Overall, applicant’s remarks submitted on p.10 – 16 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 – 6, 9 – 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0101655 A1; published on 04/04/2019) (hereinafter "Wang") in view of Sgouros et al. (US 2010/0061607 A1; published on 03/11/2010) (hereinafter "Sgouros").

Regarding claim 1, Wang teaches a system ("FIG. 1 illustrates an exemplary imaging system 100 …" [0050]) comprising:
a PET device ("… the imaging device 110 may be, for example, a PET device, a CT device … or any combination thereof … e.g., a PET-CT device ..." [0051]; "… the imaging device 110 may be a PET/CT imaging device …" [0052]);
a CT device ("… the imaging device 110 may be, for example, a PET device, a CT device … or any combination thereof … e.g., a PET-CT device ..." [0051]; "… the imaging device 110 may be a PET/CT imaging device …" [0052]); and
a computer ("FIG. 2 is a schematic diagram illustrating exemplary hardware and software components of a computing device 200 on which data processing system 130 or a portion thereof may be implemented according to some embodiments of the present disclosure." [0066]) comprising memory ("The exemplary computer platform may include ... program storage and data storage of different forms, for example, a disk 210, and a read only memory {ROM} 240, or a random-access memory {RAM} 250, for various data files to be processed and/or transmitted by the computer." [0068]) and a processor in communication with the memory ("The computing device 200 may also include a processor 230 ..." [0068]; see Fig.2 the communication bus connects processor 230 and memories 210, 240, 250), the memory comprising a computer application program ("The exemplary computer platform may also include program instructions stored in the ROM 240, RAM 250, and/or another type of non-transitory storage medium to be executed by the processor 230." [0068]) comprising:
receiving positron emission tomography (PET) images ("In 620, the acquisition module 410 may obtain PET data corresponding to the same scanning area of the subject." [0101]; “The gated PET data may be used to reconstruct a plurality of gated PET image corresponding to the respiratory phases.” [0103]) at time instances ("The gating unit 510 may also determine a plurality of groups {or referred to as frames} of gated PET data corresponding to the respiratory phases." [0104]), the PET images relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]) and being preliminarily reconstructed without attenuation and scatter corrections (“The gated PET data may be used to reconstruct a plurality of gated PET image corresponding to the respiratory phases.” [0103]; see Fig.6, the correction is only performed at step 670, not 630);
receiving a computed tomography (CT) image ("In 610, the acquisition module 410 may obtain a CT image corresponding to a scanning area of a subject." [0098]) at one of the time instances ("The CT scan may be performed when the subject remains in a deep inspiration breath-hold status." [0098]), the CT image relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]);
generating virtual CT images at the other time instances ("… the correction unit 540 may correct the CT image to generate a corrected CT image that corresponds to the same respiratory phase as the PET data {or the gated PET data}." [0109]) based on the received PET images and the CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]);
reconstructing the received SPECT or PET images with attenuation and scatter corrections based on the received CT image and the generated virtual CT images (“In 670 … The reconstruction unit 530 may reconstruct the attenuation corrected PET image based on the corrected CT image and the PET data (or the gated PET data).” [0109]); 
mapping out the organ on the reconstructed SPECT or PET images after organ segmentation on the received CT image and the generated virtual CT images (“The registration unit 550 may register the two gated PET images based on a registration algorithm.” [0105]; auto or manual segmentation of region of interest is a must-have process in registration, since registration processes are mapping positions of two related region in two images; “… the PET-CT motion vector field between the second gated PET image corresponding to the end-inspiratory phase and the CT image corresponding to deep inspiration breath-hold status may be determined based on the PET motion vector field between the first gated PET image corresponding to end-expiratory phase and the second gated PET image corresponding to the end-inspiratory phase.” [0108]);
Although Wang teaches generating attenuation corrected PET image (see citations above) which is usually used in dose calculation in the art, Wang fails to explicitly teach the program is for performing dosimetric analysis of an organ, and measuring an absorbed dose of ionising radiation on the organ based on the reconstructed SPECT or PET images, the received CT image, and the generated virtual CT images.
However, in the same field of endeavor, Sgouros teaches a computer application program for performing dosimetric analysis of an organ ("… a method of performing dosimetric analysis of an organ ..." [0057]; "… a computerized system and method are provided ..." Abstract), wherein the dosimetric analysis of the organ comprising: measuring an absorbed dose of ionising radiation on the organ based on the reconstructed PET images, the received CT image, and the generated virtual CT images ("FIG. 14 sets forth a method for a 3D-RD calculation … A CT image can be used to provide density and composition of each voxel for use in a Monte Carlo calculation. A CT image can also be used to define organs or regions of interest for computing spatially averaged doses ... A longitudinal series of PET or SPECT images can be used to perform a voxel-wise time integration and obtain the cumulated activity or total number of disintegrations on a per voxel basis ... The results of such a patient-specific 3-D imaging-based calculation can be represented as a 3-D parametric image of absorbed dose, as dose volume histograms over user-defined regions of interest or as the mean, and range of absorbed doses over such regions." [0058]; “An OS-EM based reconstruction scheme was used to improve quantization of the activity map. A total of 10 iterations with 24 subsets per iteration was used. This reconstruction accounts for effects including attenuation, patient scatter, and collimator response.” [0087]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the corrected CT image, attenuation corrected PET images as taught by Want to calculate the patient-specific and voxel-based absorbed dose calculation as taught by Sgouros. Doing so would make it possible to "help better predict biological effect of treatment plans" by providing "estimated total absorbed dose for each voxel, collection of voxels or region" (see Sgouros; [0058]).

Regarding claim 4, Wang in view of Sgouros teaches all claim limitations, as applied in claim 1, and Wang further teaches wherein the generating virtual CT images comprises: determining a set of motion vectors for registering the received CT image to each of the received PET images at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550); and
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).

Regarding claim 5, Wang in view of Sgouros teaches all claim limitations, as applied in claim 1, and Wang further teaches wherein the generating virtual CT images comprises: determining a set of motion vectors for registering each of the received PET images to the received CT image at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550; in image registration, a registration transformation is two-directional and registering A to B is equivalent to registering B to A; registering in either direction is a predictable variant to the other);
inverse transforming the sets of motion vectors ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field …" [0123]; in image registration and mathematics, motion vector field is two directional and using one direction vector V is equivalent to using inverse vector 1/V as the basic mathematics fundamental); and
generating the virtual CT images at the other time instances by applying the inverse transformed sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).
As well-defined in the art of image registration, a registration transformation between two images or frames is two-directional. Registering A to B is equivalent to registering B to A. In addition, registering in either direction is a predictable variant to the other. In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141.

Regarding claim 6, Wang teaches a non-transitory computer readable medium comprising a computer application program ("The exemplary computer platform may also include program instructions stored in the ROM 240, RAM 250, and/or another type of non-transitory storage medium to be executed by the processor 230." [0068]) comprising:
receiving positron emission tomography (PET) images ("In 620, the acquisition module 410 may obtain PET data corresponding to the same scanning area of the subject." [0101]; “The gated PET data may be used to reconstruct a plurality of gated PET image corresponding to the respiratory phases.” [0103]) at time instances ("The gating unit 510 may also determine a plurality of groups {or referred to as frames} of gated PET data corresponding to the respiratory phases." [0104]), the PET images relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]) and being preliminarily reconstructed without attenuation and scatter corrections (“The gated PET data may be used to reconstruct a plurality of gated PET image corresponding to the respiratory phases.” [0103]; see Fig.6, the correction is only performed at step 670, not 630);
receiving a computed tomography (CT) image ("In 610, the acquisition module 410 may obtain a CT image corresponding to a scanning area of a subject." [0098]) at one of the time instances ("The CT scan may be performed when the subject remains in a deep inspiration breath-hold status." [0098]), the CT image relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]);
generating virtual CT images at the other time instances ("… the correction unit 540 may correct the CT image to generate a corrected CT image that corresponds to the same respiratory phase as the PET data {or the gated PET data}." [0109]) based on the received PET images and the CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]);
reconstructing the received SPECT or PET images with attenuation and scatter corrections based on the received CT image and the generated virtual CT images (“In 670 … The reconstruction unit 530 may reconstruct the attenuation corrected PET image based on the corrected CT image and the PET data (or the gated PET data).” [0109]); 
mapping out the organ on the reconstructed SPECT or PET images after organ segmentation on the received CT image and the generated virtual CT images (“The registration unit 550 may register the two gated PET images based on a registration algorithm.” [0105]; auto or manual segmentation of region of interest is a must-have process in registration, since registration processes are mapping positions of two related region in two images; “… the PET-CT motion vector field between the second gated PET image corresponding to the end-inspiratory phase and the CT image corresponding to deep inspiration breath-hold status may be determined based on the PET motion vector field between the first gated PET image corresponding to end-expiratory phase and the second gated PET image corresponding to the end-inspiratory phase.” [0108]);
Although Wang teaches generating attenuation corrected PET image (see citations above) which is usually used in dose calculation in the art, Wang fails to explicitly teach the program is for performing dosimetric analysis of an organ, and measuring an absorbed dose of ionising radiation on the organ based on the reconstructed SPECT or PET images, the received CT image, and the generated virtual CT images.
However, in the same field of endeavor, Sgouros teaches a computer application program for performing dosimetric analysis of an organ ("… a method of performing dosimetric analysis of an organ ..." [0057]; "… a computerized system and method are provided ..." Abstract), wherein the dosimetric analysis of the organ comprising: measuring an absorbed dose of ionising radiation on the organ based on the reconstructed PET images, the received CT image, and the generated virtual CT images ("FIG. 14 sets forth a method for a 3D-RD calculation … A CT image can be used to provide density and composition of each voxel for use in a Monte Carlo calculation. A CT image can also be used to define organs or regions of interest for computing spatially averaged doses ... A longitudinal series of PET or SPECT images can be used to perform a voxel-wise time integration and obtain the cumulated activity or total number of disintegrations on a per voxel basis ... The results of such a patient-specific 3-D imaging-based calculation can be represented as a 3-D parametric image of absorbed dose, as dose volume histograms over user-defined regions of interest or as the mean, and range of absorbed doses over such regions." [0058]; “An OS-EM based reconstruction scheme was used to improve quantization of the activity map. A total of 10 iterations with 24 subsets per iteration was used. This reconstruction accounts for effects including attenuation, patient scatter, and collimator response.” [0087]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the corrected CT image, attenuation corrected PET images as taught by Want to calculate the patient-specific and voxel-based absorbed dose calculation as taught by Sgouros. Doing so would make it possible to "help better predict biological effect of treatment plans" by providing "estimated total absorbed dose for each voxel, collection of voxels or region" (see Sgouros; [0058]).

Regarding claim 9, Wang in view of Sgouros teaches all claim limitations, as applied in claim 6, and Wang further teaches wherein the generating virtual CT images comprises: determining a set of motion vectors for registering the received CT image to each of the received PET images at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550); and
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).

Regarding claim 10, Wang in view of Sgouros teaches all claim limitations, as applied in claim 6, and Wang further teaches wherein the generating virtual CT images comprises: determining a set of motion vectors for registering each of the received PET images to the received CT image at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550; in image registration, a registration transformation is two-directional and registering A to B is equivalent to registering B to A; registering in either direction is a predictable variant to the other);
inverse transforming the sets of motion vectors ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field …" [0123]; in image registration and mathematics, motion vector field is two directional and using one direction vector V is equivalent to using inverse vector 1/V as the basic mathematics fundamental); and
generating the virtual CT images at the other time instances by applying the inverse transformed sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).
As well-defined in the art of image registration, a registration transformation between two images or frames is two-directional. Registering A to B is equivalent to registering B to A. In addition, registering in either direction is a predictable variant to the other. In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141.

Regarding claim 11, Wang teaches a computer-implemented method ("The exemplary computer platform may also include program instructions stored in the ROM 240, RAM 250, and/or another type of non-transitory storage medium to be executed by the processor 230." [0068]), the method comprising:
receiving positron emission tomography (PET) images ("In 620, the acquisition module 410 may obtain PET data corresponding to the same scanning area of the subject." [0101]; “The gated PET data may be used to reconstruct a plurality of gated PET image corresponding to the respiratory phases.” [0103]) at time instances ("The gating unit 510 may also determine a plurality of groups {or referred to as frames} of gated PET data corresponding to the respiratory phases." [0104]), the PET images relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]) and being preliminarily reconstructed without attenuation and scatter corrections (“The gated PET data may be used to reconstruct a plurality of gated PET image corresponding to the respiratory phases.” [0103]; see Fig.6, the correction is only performed at step 670, not 630);
receiving a computed tomography (CT) image ("In 610, the acquisition module 410 may obtain a CT image corresponding to a scanning area of a subject." [0098]) at one of the time instances ("The CT scan may be performed when the subject remains in a deep inspiration breath-hold status." [0098]), the CT image relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]);
generating virtual CT images at the other time instances ("… the correction unit 540 may correct the CT image to generate a corrected CT image that corresponds to the same respiratory phase as the PET data {or the gated PET data}." [0109]) based on the received PET images and the CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]);
reconstructing the received SPECT or PET images with attenuation and scatter corrections based on the received CT image and the generated virtual CT images (“In 670 … The reconstruction unit 530 may reconstruct the attenuation corrected PET image based on the corrected CT image and the PET data (or the gated PET data).” [0109]); 
mapping out the organ on the reconstructed SPECT or PET images after organ segmentation on the received CT image and the generated virtual CT images (“The registration unit 550 may register the two gated PET images based on a registration algorithm.” [0105]; auto or manual segmentation of region of interest is a must-have process in registration, since registration processes are mapping positions of two related region in two images; “… the PET-CT motion vector field between the second gated PET image corresponding to the end-inspiratory phase and the CT image corresponding to deep inspiration breath-hold status may be determined based on the PET motion vector field between the first gated PET image corresponding to end-expiratory phase and the second gated PET image corresponding to the end-inspiratory phase.” [0108]);
Although Wang teaches generating attenuation corrected PET image (see citations above) which is usually used in dose calculation in the art, Wang fails to explicitly teach the program is for performing dosimetric analysis of an organ, and measuring an absorbed dose of ionising radiation on the organ based on the reconstructed SPECT or PET images, the received CT image, and the generated virtual CT images.
However, in the same field of endeavor, Sgouros teaches a computer application program for performing dosimetric analysis of an organ ("… a method of performing dosimetric analysis of an organ ..." [0057]; "… a computerized system and method are provided ..." Abstract), wherein the dosimetric analysis of the organ comprising: measuring an absorbed dose of ionising radiation on the organ based on the reconstructed PET images, the received CT image, and the generated virtual CT images ("FIG. 14 sets forth a method for a 3D-RD calculation … A CT image can be used to provide density and composition of each voxel for use in a Monte Carlo calculation. A CT image can also be used to define organs or regions of interest for computing spatially averaged doses ... A longitudinal series of PET or SPECT images can be used to perform a voxel-wise time integration and obtain the cumulated activity or total number of disintegrations on a per voxel basis ... The results of such a patient-specific 3-D imaging-based calculation can be represented as a 3-D parametric image of absorbed dose, as dose volume histograms over user-defined regions of interest or as the mean, and range of absorbed doses over such regions." [0058]; “An OS-EM based reconstruction scheme was used to improve quantization of the activity map. A total of 10 iterations with 24 subsets per iteration was used. This reconstruction accounts for effects including attenuation, patient scatter, and collimator response.” [0087]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the corrected CT image, attenuation corrected PET images as taught by Want to calculate the patient-specific and voxel-based absorbed dose calculation as taught by Sgouros. Doing so would make it possible to "help better predict biological effect of treatment plans" by providing "estimated total absorbed dose for each voxel, collection of voxels or region" (see Sgouros; [0058]).

Regarding claim 14, Wang in view of Sgouros teaches all claim limitations, as applied in claim 11, and Wang further teaches wherein the generating virtual CT images comprises: determining a set of motion vectors for registering the received CT image to each of the received PET images at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550); and
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).

Regarding claim 15, Wang in view of Sgouros teaches all claim limitations, as applied in claim 11, and Wang further teaches wherein the generating virtual CT images comprises: determining a set of motion vectors for registering each of the received PET images to the received CT image at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550; in image registration, a registration transformation is two-directional and registering A to B is equivalent to registering B to A; registering in either direction is a predictable variant to the other);
inverse transforming the sets of motion vectors ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field …" [0123]; in image registration and mathematics, motion vector field is two directional and using one direction vector V is equivalent to using inverse vector 1/V as the basic mathematics fundamental); and
generating the virtual CT images at the other time instances by applying the inverse transformed sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).
As well-defined in the art of image registration, a registration transformation between two images or frames is two-directional. Registering A to B is equivalent to registering B to A. In addition, registering in either direction is a predictable variant to the other. In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141.


Claim 2, 3, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sgouros, as applied in claim 1, 6 and 11 respectively, and further in view of Fayad et al. (Generation of 4-dimensional CT images based on 4-dimensional PET-derived motion fields; published on 04/01/2013) (hereinafter "Fayad").

Regarding claim 2, Wang in view of Sgouros teaches all claim limitations, as applied in claim 1, except wherein the generating virtual CT images comprises: determining one of the SPECT or PET images corresponding to the received CT image; determining a set of motion vectors for registering the determined SPECT or PET image to each of the remaining SPECT or PET images at the other time instances; and generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image.
However, in the same field of endeavor, Fayad teaches wherein the generating virtual CT images comprises: determining one of the PET images corresponding to the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description); 
determining a set of motion vectors for registering the determined PET image to each of the remaining PET images at the other time instances ("The second step involved the reconstruction of non–attenuation-corrected {NAC} respiration-gated PET frames, which are subsequently registered to the reference PET frame using a nonrigid registration to derive the motion matrices." Page 632, General Method Description); and 
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("The third and last step consisted of the direct application of the derived transformation matrices to the helical CT image {usually acquired either in full inhale or exhale} to generate the corresponding respiration-synchronized CT frames." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).

Regarding claim 3, Wang in view of Sgouros and Fayad teaches all claim limitations, as applied in claim 2, and Fayad further teaches wherein the determined PET image is acquired at the same time instance as the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).

Regarding claim 7, Wang in view of Sgouros teaches all claim limitations, as applied in claim 6, except wherein the generating virtual CT images comprises: determining one of the SPECT or PET images corresponding to the received CT image; determining a set of motion vectors for registering the determined SPECT or PET image to each of the remaining SPECT or PET images at the other time instances; and generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image.
However, in the same field of endeavor, Fayad teaches wherein the generating virtual CT images comprises: determining one of the PET images corresponding to the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description); 
determining a set of motion vectors for registering the determined PET image to each of the remaining PET images at the other time instances ("The second step involved the reconstruction of non–attenuation-corrected {NAC} respiration-gated PET frames, which are subsequently registered to the reference PET frame using a nonrigid registration to derive the motion matrices." Page 632, General Method Description); and 
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("The third and last step consisted of the direct application of the derived transformation matrices to the helical CT image {usually acquired either in full inhale or exhale} to generate the corresponding respiration-synchronized CT frames." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).

Regarding claim 8, Wang in view of Sgouros and Fayad teaches all claim limitations, as applied in claim 7, and Fayad further teaches wherein the determined PET image is acquired at the same time instance as the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).

Regarding claim 12, Wang in view of Sgouros teaches all claim limitations, as applied in claim 11, except wherein the generating virtual CT images comprises: determining one of the SPECT or PET images corresponding to the received CT image; determining a set of motion vectors for registering the determined SPECT or PET image to each of the remaining SPECT or PET images at the other time instances; and generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image.
However, in the same field of endeavor, Fayad teaches wherein the generating virtual CT images comprises: determining one of the PET images corresponding to the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description); 
determining a set of motion vectors for registering the determined PET image to each of the remaining PET images at the other time instances ("The second step involved the reconstruction of non–attenuation-corrected {NAC} respiration-gated PET frames, which are subsequently registered to the reference PET frame using a nonrigid registration to derive the motion matrices." Page 632, General Method Description); and 
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("The third and last step consisted of the direct application of the derived transformation matrices to the helical CT image {usually acquired either in full inhale or exhale} to generate the corresponding respiration-synchronized CT frames." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).

Regarding claim 13, Wang in view of Sgouros and Fayad teaches all claim limitations, as applied in claim 12, and Fayad further teaches wherein the determined PET image is acquired at the same time instance as the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793